PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/311,426
Filing Date: 19 Dec 2018
Appellant(s): RUMREICH et al.



__________________
Patricia A. Verlangieri
For Appellant


EXAMINER’S ANSWER





2/16/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/14/20  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicant argues:
a) Shintani relates to a method of controlling a light source using a blinking frequency (see, Shintani at paragraph [0005]). There is no recitation in Shintani that metadata is derived from video content in a zone of a picture.
Therefore, Shintani does not describe or suggest “deriving backlight metadata associated with video content in a zone of a picture and sending the derived zone backlight metadata to a receiver” and “the derived zone backlight metadata includes dynamic range effects”.
Thus, independent claims 1, 4, 7 and 9 are patentable over Shintani. 
[See, Argument, page 7]

Kim does not describe or suggest “deriving backlight metadata associated with video content in a zone of a picture and sending the derived zone backlight metadata to a receiver” and “the derived zone backlight metadata includes dynamic range effects”.
Therefore, Kim does not describe or suggest “deriving backlight metadata associated with video content in a zone of a picture and sending the derived zone backlight metadata to a receiver” and “the derived zone backlight metadata includes dynamic range effects”.
Shintani relates to a method of controlling a light source using a blinking frequency (see, Shintani at paragraph [0005]). There is no recitation in Shintani that metadata is derived from video content in a zone of a picture.
Therefore, Shintani does not describe or suggest “deriving backlight metadata associated with video content in a zone of a picture and sending the derived zone backlight metadata to a receiver” and “the derived zone backlight metadata includes dynamic range effects”.
Even if Kim is combined with Shintani, the combination of these references does not describe or suggest “deriving backlight metadata associated with video content in a zone of a picture and sending the derived zone backlight metadata to a receiver” and “the derived zone backlight metadata includes dynamic range effects”. 
Thus, independent claims 7 and 9 are patentable over Kim in view of Shintani.
[See, Argument, pages 8-9]


Therefore, Ohta does not describe or suggest “deriving backlight metadata associated with video content in a zone of a picture and sending the derived zone backlight metadata to a receiver” and “the derived zone backlight metadata includes dynamic range effects”.
Shintani relates to a method of controlling a light source using a blinking frequency (see, Shintani at paragraph [0005]). There is no recitation in Shintani that metadata is derived from video content in a zone of a picture.
Therefore, Shintani does not describe or suggest “deriving backlight metadata associated with video content in a zone of a picture and sending the derived zone backlight metadata to a receiver” and “the derived zone backlight metadata includes dynamic range effects”.
Even if Ohta is combined with Shintani, the combination of these references does not describe or suggest “deriving backlight metadata associated with video content in a zone of a picture and sending the derived zone backlight metadata to a receiver” and “the derived zone backlight metadata includes dynamic range effects”.
 [See, Argument, page 10]

Examiner’s Response
(A) The instant specification (see, Background, page 1, lines 20-27)  discloses that zone backlighting is a known technique and that “…the LEDs are arranged in various zones all other portions of the A/V content…”(paragraph 0048, Shintani). The reference also teaches that each light source in the backlight array is individually addressable and controllable by the backlight driver 504...” Paragraph 0054, Shintani. The reference of Shintani further teaches that the “…metadata transmitted with audio/video content indicates the original frame rate of the video content (for example, 120 Hz) or the blinking frequency. The processing circuitry may detect the original frame rate using the metadata. For example, a dynamic range and info frame may carry data such as standard high dynamic range (HDR).” See, paragraph [0047].  “A blinking frequency for shutting off a light source (e.g. a backlight) of a display for displaying the [A/V] content is set according to the original frame rate of the [A/V] content. See, paragraph [0048].  Further, the reference teaches setting the blinking frequency function commercial breaks or other portions of the A/V content that do not have a high frame rate (para. 0048), i.e., the method may utilize/process separate portion/area/zone of a video content or picture. The metadata may include the backlight blinking frequency of the video content, para. 0060. Therefore, the appellant’s 

(B) The examiner disagrees because Kim teaches backlight control data generator 1035 may generate backlight control data for control of a light source… para. 194,196, 231, 2379 and claims 6, 9, and 11; Figs. 10, 15, 18-19).  Kim however does not specifically disclose the claimed …such that said zone backlight metadata includes dynamic range effects. For this reason, Shintani was used as a teaching reference. 
In that regard, Shintani discloses the “…metadata transmitted with audio/video content indicates the original frame rate of the video content (for example, 120 Hz) or the blinking frequency. The processing circuitry may detect the original frame rate using the metadata. For example, a dynamic range and info frame may carry data such as standard high dynamic range (HDR) static metadata.” Paragraph [0047].  “A blinking frequency for shutting off a light source (e.g. a backlight) of a display for displaying the [A/V] content is set according to the original frame rate of the [A/V] content.” Paragraph [0048].  The reference teaches setting the blinking frequency according to a 
Note also that the instant specification discusses (see, Background, page 1, lines 20-27) that zone backlighting is a known technique and that “…the LEDs are arranged in various zones all over the screen, each responsible for the brightness of a certain zone ... can be an effective technique of improving the dynamic range of an LED backlit LCD display.” Note that the claim broadly recites “a zone of a picture,” which may be read by the disclosure of the reference in that “each service provider may customize the blinking frequencies for each of their content and in certain embodiments stop the blinking function during commercial breaks or other portions of the A/V content…”(paragraph 0048, Shintani). The reference also teaches that each light source in the backlight array is individually addressable and controllable by the backlight driver 504...” Paragraph 0054, Shintani.
Therefore, the appellant’s argument that “there is no recitation in Shintani that metadata is derived from video content in a zone of a picture, is unpersuasive, because clearly Shintani teaches the metadata is transmitted along with audio/video content, and that the metadata is utilized to detect the original frame rate. Hence, the examiner submits the combination of Kim and Shintani meets the claimed invention and the 

(C) Contrary to appellant’s assertion, the examiner submits that Ohta discloses signal processing device and specifically teaches that LSI 421 sub-region information from LSI 422 that generates backlight data for controlling a part of a backlight (paragraphs 0018, 0051, 55-56, 74, 85-88, 101-102, 128,147 and 234. Fig.2; Figs. 3-6 and 9). BL Strength determination section 621 (Fig.6) generates backlight data BL (paragraph 0100). In regards to the claimed method of controlling the backlight, Ohta teaches controlling backlight with backlight data, S24, Fig.9.  
Ohta however does not specifically disclose the claimed …such that said zone backlight metadata includes dynamic range effects. For this reason, Shintani was used as a teaching reference. In that regard, Shintani discloses the “…metadata transmitted with audio/video content indicates the original frame rate of the video content (for example, 120 Hz) or the blinking frequency. The processing circuitry may detect the original frame rate using the metadata. For example, a dynamic range and info frame may carry data such as standard high dynamic range (HDR) static metadata.” Paragraph [0047].  “A blinking frequency for shutting off a light source (e.g. a backlight) of a display for ragraph [0048].  The reference teaches setting the blinking frequency according to a blinking frequency parameter included in the metadata…or stop the blinking function during commercial breaks or other portions of the A/V content that do not have a high frame rate (para. 0048).  Shintani further discloses the metadata may include the backlight blinking frequency of the video content (paragraph [0060]). 
Note also that the instant specification discusses (see, Background, page 1, lines 20-27) that zone backlighting is a known technique and that “…the LEDs are arranged in various zones all over the screen, each responsible for the brightness of a certain zone ... can be an effective technique of improving the dynamic range of an LED backlit LCD display.” Note that the claim broadly recites “a zone of a picture,” which may be read by the disclosure of the reference in that “each service provider may customize the blinking frequencies for each of their content and in certain embodiments stop the blinking function during commercial breaks or other portions of the A/V content…”(paragraph 0048, Shintani). The reference also teaches that each light source in the backlight array is individually addressable and controllable by the backlight driver 504...” Paragraph 0054, Shintani. Therefore, the combination of Ohta and Shintani meets the claimed invention and Appellant’s argument that Ohta does not describe or suggest “deriving backlight metadata associated with video content in a zone of a picture and sending the 
 

Claims 1-2, 4-5 and 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shintani al., US 2017/0076674 A1.

Considering claim 1 (as amended), a method for conveying zone backlight metadata, comprising: 
a) deriving zone backlight metadata associated with video content, in a zone of a picture (generate first and second bit streams steps 900-902, Fig.9 {see also Figs. 7 and 8} appends metadata S904, the metadata may include the backlight blinking frequency of the video content, paragraph 0060; setting the blinking frequency function commercial breaks or other portions of the A/V content that do not have a high frame rate, paragraph 0048).

b) sending said derived zone backlight metadata for controlling backlights to a television receiver, such that said zone backlight metadata includes dynamic range effects (transmits both streams S906 Fig.9; see also receiving operation of the display illustrated in Fig.8. And, metadata transmitted with audio/video content indicates the original frame rate of the video content {for example, 120 Hz} or the blinking frequency.  The processing circuitry may detect the original frame rate using the metadata. For example, a dynamic range and info frame may carry data such as standard high dynamic range (HDR)…the transmitter may send the dynamic range and the info frame once per video field while the transmitter is sending data associated with the dynamic range of the video stream, paragraph 0047). 
 
 As to claim 2, the method of Claim 1, wherein sending said derived zone backlight metadata comprises inserting the derived zone backlight metadata in a digital television signal (see rejection of claim 1 and Figs. 8-10).

Considering claim 4, an apparatus for conveying zone backlight metadata, comprising: 
a) a processor to derive zone backlight metadata associated with video content, in a zone of a picture (processor/CPU, 1038, Fig.10; paragraphs 0067-68).

b) a multiplexer to send zone backlight metadata to control backlights to a receiver, such that said zone backlight metadata includes dynamic range effects (compositor 1060, Fig.10; a dynamic range and info frame may carry data such as standard high dynamic range (HDR); paragraph 0047).
 
As to claim 5, the apparatus of Claim 4, wherein said multiplexer inserts the derived zone backlight metadata in a digital television signal (compositor 1060, Fig.10).

Regarding claim 7, a method for controlling backlights, comprising:
receiving zone backlight metadata associated with video content, in a zone of a picture,  (receive a plurality of streams S800, Fig.8 and reception apparatus, Fig.10; setting the blinking frequency function commercial breaks or other portions of the A/V content that do not have a high frame rate; para. 0048; i.e., the method can utilize/process separate portion/area/zone of a video content or picture); and, controlling backlights in a receiver using said received zone backlight metadata, such that said zone backlight metadata includes dynamic range effects (Backlight controller 502, Fig.5, paras. 0052-53, 58-59, 64 and 67-68; and, metadata transmitted with audio/video content indicates the original frame rate of the video content (for example, 120 Hz) or the blinking frequency.  The processing circuitry may detect the original frame rate using the metadata.  For example, a dynamic range and info frame may carry data such as standard high dynamic range (HDR)…the transmitter may send the dynamic range and the info frame once per video field while the transmitter is sending data associated with the dynamic range of the video stream; paragraph 0047). 
 
As to claim 8, method of Claim 7, wherein said received zone backlight metadata is metadata in a digital television signal (digital television broadcast; paras. 0037-38, 43, 61, 64,-65).

Regarding claim 9, an apparatus for controlling backlights, comprising:
a) a receiver of zone backlight metadata associated with video content, in a zone of a picture (input image including backlight data, Figs. 2, 4 and 8; setting the blinking frequency function commercial breaks or other portions of the A/V content that do not have a high frame rate; paragraph 0048; i.e., the method can utilize/process separate portion/area/zone of a video content or picture); and,

b) a controller of backlights in a television receiver that uses said received zone backlight metadata, Regarding the newly added limitation, such that said zone backlight metadata includes dynamic range effects (microcontroller 44, which controls the partitioning section 41, paragraphs. 0064-67; and, a dynamic range and info frame may carry data such as standard high dynamic range (HDR); paragraph 0047).
 
As to claim 10, apparatus of Claim 9, wherein said receiver gets said zone backlight 10 metadata as metadata in a digital television signal (digital television broadcast; para. 0037-38, 43, 61, 64,-65).

As to claim 11, a non-transitory computer readable storage medium having stored thereon instructions for controlling backlights in a receiver (see, computer program; paragraphs 0025, 69 and a non-transitory computer storage medium storing instructions, paragraphs 105-106; and, a dynamic range and info frame may carry data such as standard high dynamic range (HDR); paragraph 0047).

As to claim 12, a non-transitory computer readable storage medium having stored thereon a bitstream for controlling backlights in a receiver (Fig. 8 teaches receiving a plurality of streams; computer program, paras. 0025, 0069 and a non-transitory computer storage medium storing instructions, paras. 105-106).


Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2016/0098963 A1 in view of Shintani al., US 2017/0076674 A1.

Regarding claim 7, a method for controlling backlights, comprising:
receiving zone backlight metadata associated with video content, in a zone of a picture,   (backlight control data generator 1035 may generate backlight control data for control of a light source… para. 194,196, 231, 2379 and claims 6, 9, and 11; Figs. 10, 15, 18-19); and, controlling backlights in a television receiver using said received zone backlight metadata (controller 175 Figs. 2,8-10 and control of a light source… para. 194,196, 231, 239 and claims 6, 9, and 11; Figs. 10, 15, 18-19).
…such that said zone backlight metadata includes dynamic range effects.
In the same field of art, Shintani discloses generating first and second bit streams steps 900-902, appending metadata S904, and that the metadata may include the backlight blinking frequency of the video content, para. 0060.  Shintani also teaches processing the blinking frequency function during commercial breaks or other portions of the A/V content; para. 0048. That is, the method can utilize/process separate portion/area/zone of a video content or picture.  Shintani also discloses that the metadata transmitted with audio/video content indicates the original frame rate of the video content (for example, 120 Hz) or the blinking frequency.  The processing circuitry may detect the original frame rate using the metadata.  For example, a dynamic range and info frame may carry data such as standard high dynamic range (HDR)…the transmitter may send the dynamic range and the info frame once per video field while the transmitter is sending data associated with the dynamic range of the video stream; paragraph 0047.  It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Kim by providing backlight metadata including the dynamic range data as to taught by Shintani for the purpose of adjusting the brightness of the light source in the desired area or portion of the display screen.

8, the method of Claim 7, wherein said received zone backlight metadata is metadata in a digital television signal (Digital broadcasting transmits a digital image…paras. 0005, 51). 

Regarding claim 9, an apparatus for controlling backlights, comprising:
a) a receiver of zone backlight metadata associated with video content (receiver 100, Fig.2 comprising controllers 170 and 175) and,
b) a controller of backlights in a television receiver that uses said received zone backlight metadata (Second controller 175 comprising backlight control data generator 1035, [para. 0184] which generates backlight control data [para. 194]; Figs. 10, 11 and 15). 
Kim does not specifically disclose the claimed “…such that said zone backlight metadata includes dynamic range effects.”
In the same field of endeavor, Shintani discloses generating first and second bit streams steps 900-902, appending metadata S904, and that the metadata may include the backlight blinking frequency of the video content, para. 0060. Shintani also teaches processing the blinking frequency function during commercial breaks or other portions of the A/V content; para. 0048. That is, the method can utilize/process separate portion/area/zone of a video content or picture.  Furthermore, Shintani discloses that the metadata transmitted with audio/video content indicates the original frame rate of the video content (for example, 120 Hz) or the blinking frequency.  The processing metadata.  For example, a dynamic range and info frame may carry data such as standard high dynamic range (HDR)…the transmitter may send the dynamic range and the info frame once per video field while the transmitter is sending data associated with the dynamic range of the video stream; paragraph 0047. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Kim, such being typical considerations of the skilled artisan, by incorporating the backlight metadata that includes dynamic range as taught by Shintani, in order for the system to properly adjust the brightness of the light source in the desired area or portion of the display screen.

As to claim 10, the apparatus of Claim 9, wherein said receiver gets said zone backlight metadata as metadata in a digital television signal (digital television signal receiver 100, Fig.2).

As to claim 11, a non-transitory computer readable storage medium having stored thereon instructions for controlling backlights in a television receiver (see, claim 7 and computer program; paras. 0061 and 0140).

12, a non-transitory computer readable storage medium having stored thereon a bitstream for controlling backlights in a television receiver (see, claim 7 and computer program; paragraphs 0061 and 0140 and receiving a stream image, para. 0048).

 
Claims 1-2, 4-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al., US 2015/0172557 A1 in view of Shintani al., US 2017/0076674 A1.

Considering claim 1, a method for conveying zone backlight metadata, comprising: 
a) deriving zone backlight metadata associated with video content, in a zone of a picture (LSI 421 sub-region information from LSI 422 and generates backlight data for controlling a part of a backlight; see, para. 0018, 0051,55, 56, 74, 85-88, 101-102, 128,147 and 234; television 21, Fig.2;  See at least Figs. 3-6 and 9 also; the LSI may be a Field programmable Gate Array (FPGA) or the like, para.0043; BL Strength determination section 621 Fig.6, generates backlight data BL, para. 100).

b) sending said derived zone backlight metadata for controlling backlights to a television receiver (control backlight with backlight data, S24, Fig.9; television receiver 41, para. 261; digital satellite broadcast, para. 0258).
…such that said zone backlight metadata includes dynamic range effects.
However, in the same field of endeavor, Shintani discloses generating first and second bit streams steps 900-902, appending metadata S904, and that the metadata may include the backlight blinking frequency of the video content (see, Fig.9 and at least para. 0060).  Shintani also teaches processing the blinking frequency function during commercial breaks or other portions of the A/V content; para. 0048. That is, the method can utilize/process separate portion/area/zone of a video content or picture.  Furthermore, steps 900-902, appending metadata S904, Fig.9 (see also Fig. 7 and 8), and that the metadata may include the backlight blinking frequency of the video content, para. 0060. Shintani also teaches processing the blinking frequency function during commercial breaks or other portions of the A/V content; para. 0048. That is, the method can utilize/process separate portion/area/zone of a video content or picture.  Furthermore, Shintani discloses that the metadata transmitted with audio/video content indicates the original frame rate of the video content (for example, 120 Hz) or the blinking frequency.  The processing circuitry may detect the original frame rate using the metadata.  For example, a dynamic range and info frame may carry data such as standard high dynamic range (HDR)…the transmitter may send the dynamic range and the info frame once per video field while the transmitter is sending data associated with the dynamic range of the video stream; paragraph 0047. It would have been therefore 

As to claim 2, the method of Claim 1, wherein sending said derived zone backlight metadata comprises inserting the derived zone backlight metadata in a digital television signal (digital satellite broadcast, para. 0258).

Regarding claim 7, a method for controlling backlights, comprising: receiving zone backlight metadata associated with video content, in a zone of a picture, (input image including backlight data, Fig.2; and, controlling backlights in a television receiver using said received zone backlight metadata; microcontroller 44, which controls the partitioning section 41, paras. 0064-67; television receiver 41, para. 261; digital satellite broadcast, para. 0258).
Regarding the newly added limitation, Kim does not specifically disclose the claimed …such that said zone backlight metadata includes dynamic range effects. However, in the same field of art, Shintani discloses generating first and second bit streams steps 900-902, appending metadata S904, and that the metadata may include blinking frequency function during commercial breaks or other portions of the A/V content; para. 0048. That is, the method can utilize/process separate portion/area/zone of a video content or picture. Furthermore, steps 900-902, appending metadata S904, Fig. 9, and that the metadata may include the backlight blinking frequency of the video content, para. 0060. Shintani also teaches processing the blinking frequency function during commercial breaks or other portions of the A/V content; para. 0048. That is, the method can utilize/process separate portion/area/zone of a video content or picture.  Furthermore, Shintani discloses that the metadata transmitted with audio/video content indicates the original frame rate of the video content (for example, 120 Hz) or the blinking frequency.  The processing circuitry may detect the original frame rate using the metadata.  For example, a dynamic range and info frame may carry data such as standard high dynamic range (HDR)…the transmitter may send the dynamic range and the info frame once per video field while the transmitter is sending data associated with the dynamic range of the video stream; paragraph 0047. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Ohta by providing backlight metadata including the dynamic range effects as to taught by Shintani for the purpose of adjusting the brightness of the light source in the desired area or portion of the display screen and improving backlight control. 

As to claim 8, the method of Claim 7, wherein said received zone backlight metadata is metadata in a digital television signal (digital satellite broadcast, para. 0258).

Regarding claim 9, an apparatus for controlling backlights, comprising:
a) a receiver of zone backlight metadata associated with video content, in the zone of the picture (input image including backlight data, Fig.2); and,
b) a controller of backlights in a television receiver that uses said received zone backlight metadata (microcontroller 44, which controls the partitioning section 41, paras. 0064-67).
Ohta does not specifically disclose the claimed …such that said zone backlight metadata includes dynamic range effects. However, in the same field of art, Shintani discloses generating first and second bit streams steps 900-902, appending metadata S904, and that the metadata may include the backlight blinking frequency of the video content (see, Fig.9 and at least para. 0060).  Shintani also teaches processing the blinking frequency function during commercial breaks or other portions of the A/V content; para. 0048. That is, the method can utilize/process separate portion/area/zone of a video content or picture.  Furthermore, steps 900-902, appending metadata S904, Fig.9, and that the metadata may include the backlight blinking frequency of the video content, para. 0060. Shintani also teaches processing the blinking frequency function or other portions of the A/V content; para. 0048. That is, the method can utilize/process separate portion/area/zone of a video content or picture.  Shintani also discloses that the metadata transmitted with audio/video content indicates the original frame rate of the video content (for example, 120 Hz) or the blinking frequency.  The processing circuitry may detect the original frame rate using the metadata.  For example, a dynamic range and info frame may carry data such as standard high dynamic range (HDR)…the transmitter may send the dynamic range and the info frame once per video field while the transmitter is sending data associated with the dynamic range of the video stream; paragraph 0047.  It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Ohta by providing backlight metadata including the dynamic range, as taught by Shintani, for the purpose of adjusting the brightness of the light source in the portion of the display screen as needed.  

As to claim 10, the apparatus of Claim 9, wherein said receiver gets said zone backlight metadata as metadata in a digital television signal (digital satellite broadcast, para. 0258).

11, a non-transitory computer readable storage medium having stored thereon instructions for controlling backlights in a television receiver (see, rejection of claim 7 as well as computer program; paras. 245, 252-253, 255-256).

As to claim 12, a non-transitory computer readable storage medium having stored thereon a bitstream for controlling backlights in a television receiver. See, rejection of claim 7 as well as computer program; paras. 245, 252-253, 255-256.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422                                                                                                                                                                                                              
                                                                                                                                                                                           Conferees:

/BRIAN P YENKE/Primary Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires